Citation Nr: 0723818	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with secondary depressive disorder.  




REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs 




ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1969 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In July 2006, the Board remanded the issue on the 
cover page of this decision for procedural concerns, and 
granted an initial 40 percent rating for PTSD based upon in-
service aggravation of a disability that had existed at the 
time of entrance into active service.  

Upon the veteran's case being returned for final appellate 
review, it is noted that the record contains a formal claim 
for increased compensation based on unemployability, which 
the RO should address accordingly.  



FINDING OF FACT

An original claim of service connection for PTSD was received 
at the RO on March 26, 2002.  



CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

As note above, the Board remanded this case in July 2006 in 
order provide the veteran with appropriate notice of what 
evidence was necessary to substantiate the pending claim.  
Consequently, the RO sent an August 2006 letter to the 
veteran that described how VA determines an effective date.  
April 2002, June 2003, and July 2006 letters generally 
advised the veteran to submit any evidence that pertained to 
the claim.

Additionally, the April 2002 and June 2003 letters told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The veteran was notified 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make efforts to get records 
not held by a Federal agency like private treatment and 
employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error concerning notification letters 
in relation to the determination on appeal, it is noted that 
the RO issued an April 2007 supplemental statement of the 
case (SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  Finally, all evidence 
necessary for disposition of this claim has been obtained, 
and the veteran had not submitted or identified any 
additional evidence in response to the April 2006 
notification letter concerning an effective date claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").  No prejudice results in proceeding with the 
issuance of a final decision in this case.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Analysis

For the reasons explained, an earlier effective date for the 
grant of service connection for PTSD is not warranted.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal 
and informal-for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

The record shows that on March 26, 2002, the veteran filed a 
claim of service connection for PTSD.  He had been diagnosed 
as having childhood onset PTSD, and he believed the condition 
was aggravated during active duty.  As noted above, the RO 
granted service connection for PTSD in the January 2003 
rating decision on appeal with an initial 30 percent rating 
(later increased by the Board in its July 2006 decision to 40 
percent) effective March 26, 2002.  The veteran has contended 
that the effective date of the award should be earlier than 
March 26, 2002.

A historical assessment of the record, however, does not 
reveal an informal claim.  Notably, prior to the recent grant 
of service connection for PTSD, the veteran had previously 
sought service connection for a mental disorder in the mid-
1990s.  

Particularly, in July 1994 the veteran filed a formal 
application for compensation for a mental breakdown.  A May 
1995 rating decision denied a claim of service connection for 
a psychiatric disorder diagnosed as depressive neurosis and a 
personality disorder.  Thereafter, the veteran submitted 
records from the Social Security Administration, which showed 
diagnoses of schizophrenia, and adjustment disorder with a 
depressed mood.  

An October 1995 rating decision determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of service connection for a psychiatric disorder.  The 
veteran appealed this decision.  In October 1996, the veteran 
submitted additional documents in support of his claim for 
"depressive neurosis and personality disorder."  

In April 1997, the Board addressed the veteran's appeal on 
the merits and framed the issue as service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
and the claim was remanded for a VA examination.

While his case was in remand status, the veteran filed a 
September 1997 affidavit.  Therein he described that he had 
grown up in an abusive household, and upon entering the 
military the aggravation of his past started.  The veteran 
recollected numerous degrading in-service incidences, 
including that fellow soldier had been held off the floor 
being strangled until his face turned blue.  The veteran 
stated that after the continual aggravation he had broken, 
and received an honorable discharge from the Navy.  A 
September 1997 VA examination report found no specific Axis I 
diagnosis, and Axis II, personality disorder.  

Thereafter, the Board issued an April 1998 decision that 
denied service connection for a chronic acquired psychiatric 
disorder.  The Board noted the veteran's contentions 
regarding aggravation of pre-service psychiatric problems, 
but pointed out that the September 1997 VA examiners had 
failed to conclude that the veteran suffered any chronic 
worsening of a pre-service psychiatric symptomatolgy during 
active duty.   

In October 1998, the veteran filed a Income-Net Worth and 
Employment Statement, citing the nature of his illness as 
mental stress.  He underwent a December 1998 VA examination, 
and the examiner rendered an Axis I diagnosis of childhood-
onset PTSD related to long history of physical and verbal 
abuse with secondary symptoms of depression.  A December 1998 
rating decision granted entitlement to pension.

Thereafter, the record contains an October 2001 form from the 
veteran's then-representative with an attached DD-214, and no 
contentions or statements therein.  In February 2002, the 
veteran asked the RO for a copy of his December 1998 VA 
examination.  Finally, the veteran filed the already 
mentioned March 26, 2002, VA Form 21-4138 seeking service 
connection for PTSD as aggravated by active duty.  

This complete review of the record has not identified an 
informal claim of service connection for PTSD prior to the 
March 26, 2002, claim.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998) (concluding that the Board must "review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claim").  
No other submission from the veteran prior to March 26, 2002, 
identified a sought benefit of service connection for PTSD.  
See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that plain language of regulations require 
claimant to have intent to file claim for VA benefits).  
Rather, the veteran had sought service connection for a 
"mental breakdown" (see July 1994 formal application), or 
"depressive neurosis and personality disorder" (see October 
1996 VA Form 21-4138), and these statements do not mention 
PTSD.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (holding that a claim based on the diagnosis of a new 
mental disorder states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior 
decision).  

Further, the veteran's September 1997 affidavit has been 
considered for its assertions regarding aggravation of pre-
service problem due to in-service stresses.  The Board's 
April 1998 decision, however, fully addressed this theory.  
Also, the September 1997 statement had not mentioned PTSD, 
and nor did the record show a diagnosis thereof at that time.  
Similarly, an October 1998 filing seeking pension had 
mentioned only "mental stress," and thus cannot be 
considered an informal claim.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997) (quoting 38 C.F.R. § 3.1(p)) (holding that 
VA is not obligated to consider an appellant's claim for 
pension as one for disability compensation when there was 
nothing in an application which VA could "construe as 
'evidencing a belief' in entitlement to compensation for 
PTSD").  

The Board has also considered whether the December 1998 VA 
examination that diagnosed the veteran as having PTSD could 
be accepted as an informal claim of service connection for 
that disability; 38 C.F.R. § 3.157, which provides that the 
date of a VA hospitalization or examination may be accepted 
as an "informal claim," is applicable, however, only to 
claims for increased ratings or to reopen previously denied 
claims, and it is manifestly not applicable to original 
service connection claims.  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).

Based on the foregoing, and under 38 C.F.R. § 3.400, 
entitlement to an effective date for service connection for 
PTSD other than that currently assigned, March 26, 2002, is 
not shown.  Because a preponderance of the evidence is 
against a claim for an earlier effective date for the grant 
of service connection for PTSD, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107(b).  







ORDER

An effective date earlier than March 26, 2002, for the grant 
of service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


